Citation Nr: 0702630	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-18 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities 
secondary to service-connected diabetes mellitus, and if so, 
whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for peripheral neuropathy of the upper and lower extremities 
secondary to service-connected diabetes mellitus was denied 
in an unappealed rating decision of September 2002.  

2.  The evidence received since then includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claims.

3.  The veteran's peripheral neuropathy of the upper and 
lower extremities is etiologically related to his service-
connected diabetes.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for peripheral neuropathy of 
the upper and lower extremities secondary to service-
connected diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2.  Peripheral neuropathy of the upper and lower extremities 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
The Board has found the evidence currently of record to be 
sufficient to establish the veteran's entitlement to 
secondary service connection for peripheral neuropathy of the 
upper and lower extremities.  Therefore, no further 
development of the record is required with respect to this 
matter.  Although the disability-evaluation and effective-
date elements of the claim are not matters currently before 
the Board, the Board notes that the RO should provide 
appropriate notice concerning these elements of the claim 
before a disability rating or effective date is assigned.


Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994

Analysis

Service connection for peripheral neuropathy of the upper and 
lower extremities was denied by an unappealed rating decision 
in September 2002 on the basis that the disorder was not 
present in service and the evidence did not establish that it 
was related to the veteran's service-connected diabetes 
mellitus.  The evidence of record at the time of the 
September 2002 decision included a June 2002 VA medical 
opinion stating that the cause of the veteran's peripheral 
neuropathy was alcohol abuse.  

The evidence received since the September 2002 decision 
includes a June 2003 Social Security Administration (SSA) 
determination finding that the veteran had diabetes with 
peripheral neuropathy and that the veteran's alcoholism was 
not a material factor in his disability determination as he 
had sustained significant neurological damage that would 
exist with or without alcohol abuse.  This evidence is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material, and reopening of the claim is in order.


Reopened Claim

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his service-connected diabetes has 
caused peripheral neuropathy of his upper and lower 
extremities.  The record shows that the veteran was seen at a 
private medical center in September 2001 with complaints of 
leg numbness, and was noted to be at risk for loss of 
protective sensation in his feet.  An October 2001 letter 
from the veteran's private physician states that he was seen 
for complaints of parasthesias in his feet and mid arms.  
Following an electrical nerve study with abnormal results, 
the physician stated that the veteran's symptoms were 
consistent with sensory distal symmetrical peripheral 
polyneuropathy that could certainly be caused by his thyroid 
disease and diabetes.  While a VA examiner in June 2002 
opined that the veteran's mild to moderate sensory neuropathy 
was more likely related to alcohol use than to diabetes, the 
Board notes that following an April 2004 private nerve 
conduction study, another private physician found that the 
study was more consistent with ongoing and chronic diabetic 
polyneuropathy than polyradiculopathy.  

As the record contains two medical opinions supporting the 
veteran's claim and the second opinion was rendered following 
a nerve conduction study, the Board is satisfied that the 
evidence supportive of the claim is at least in equipoise 
with that against the claim.  Accordingly, entitlement to 
service connection for diabetic peripheral neuropathy of the 
upper and lower extremities is in order.

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, reopening of 
the claim for service connection for peripheral neuropathy of 
the upper and lower extremities secondary to service-
connected diabetes mellitus is granted.

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities secondary to service-
connected diabetes mellitus is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


